ORDER

PER CURIAM.
Larry Betzel (“Betzel”) appeals the judgment entered upon a jury verdict convicting him of three counts of child molestation in the first degree.
Betzel alleges the trial court erred in overruling his motion for judgment of acquittal at the close of evidence because there was not sufficient evidence for the jury to find he touched M.S.’s breasts and genitals between August 28, 2002 and December 31, 2004, the time period alleged in the information and the requisite time period for a conviction of child molestation for touching through the clothes. Betzel further contends that M.S.’s testimony was mere speculation and not sufficient to prove child molestation. We find no error and affirm.
An extended opinion would have no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b) Mo. R.Crim. P. (2012).